Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-21
The term “approximately” in claims 13-15 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 16-21 are also rejected for being dependent on a rejected base claim.  
Allowable Subject Matter
Claims 12 and 22 are allowed. Regarding Claims 13-22 Linke et al. (US 10, 260,452 B2) teaches a piston (10) of a cylinder of an internal combustion engine, the piston (10) comprising: a piston skirt (21); a ring belt (11) positioned on a first axial side of the piston skirt (21), the ring belt (11) comprising a plurality of ring grooves (Fig 1), the ring grooves (Fig 1) being limited by, and separated from one another by, ring lands (Fig 1), each of the ring grooves (Fig 1) being configured to receive a piston ring formed as compression ring or as oil scraper ring; and an oil collection channel (formed by land 27) positioned, as seen in the axial direction of the piston, between the piston skirt (21) and the ring belt (Fig 
Similarly, Bayer (DE102018216513 A1), Kruse et al. (EP 1-77322 A1), Steppat (DE4221240 A1) and Leber (DE4007992 A1) all teach similar devices but remain silent on the above missing limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ABIY TEKA/Primary Examiner, Art Unit 3745